EXHIBIT NO. 21.1 LIST OF SUBSIDIARIES OF UIL HOLDINGS CORPORATION State or Jurisdiction of incorporation or Name under which Name of Subsidiary organization Subsidiary does business The United Illuminating Company (1) Connecticut The United Illuminating Company United Resources, Inc. (1) Connecticut United Resources, Inc. Xcelecom, Inc. (2) Connecticut Xcelecom, Inc. United Bridgeport Energy, Inc. (2) Connecticut United Bridgeport Energy, Inc. United Capital Investments, Inc. (2) Connecticut United Capital Investments, Inc. Thermal Energies, Inc. (3) Connecticut Thermal Energies, Inc. Johnson Electric Co., Inc. (3) Connecticut Johnson Electric Co., Inc Xcel Services, Inc. (3) Connecticut Xcel Services, Inc. (1)Subsidiary of UIL Holdings Corporation (2)Subsidiary of United Resources, Inc. (3)Subsidiary of Xcelecom, Inc.
